Citation Nr: 0403309	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for a scar below the 
left scapula.

2.  Entitlement to a compensable rating for a scar to the 
dorsum of the left hand, post operative excision of 
hemangioma.

3.  Entitlement to a compensable rating for a skin disorder 
of the feet, to include onychomycosis, tea pedis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The matter, as addressed below, is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In light of the VCAA, the Board has 
determined that further evidentiary development is necessary 
in this case.  

In December 1994, service connection was granted for a scar 
to the left shoulder, scar of the left scapula, and 
onychomycosis of the feet; noncompensable ratings were 
assigned for each.  In August 2002, the veteran filed a claim 
for an increased rating.  A November 2002 rating decision 
continued the noncompensable ratings.

In September 2002, the veteran was afforded a VA examination 
in connection with his claim for an increased rating for 
scars below the left scapula and left hand, and a skin 
disorder of the left foot.  

Scar below the left scapula

The examiner noted a scar of the distal left scapular tip;, 
however, he failed to provide an opinion as to whether the 
scar affected range of motion.  The veteran, therefore, 
should be afforded another VA examination to address range of 
motion of the shoulder and to address any other 
symptomatology.

Scar on the dorsum of left hand

The veteran reported symptoms of decreased grip in the left 
hand, decreased sensation in the left thumb through the long 
digits, and numbness in the left index, long digits and 
dorsum thumb.  The examiner failed to opine whether the 
symptomatology was due to the scar on the dorsum of the left 
hand or another disorder, perhaps neurological.  The examiner 
also failed to provide an opinion regarding range of motion 
of the left hand.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The veteran should be afforded an examination to address his 
complaints regarding the left hand, and whether the 
symptomatology is related to the veteran's service-connected 
scar in the dorsum of the left hand.  Upon review of the VA 
examination, the RO should make a determination as to whether 
separate evaluations are necessary and act accordingly.

Onychomycosis, tinea pedis

The examiner noted a medical history of bilateral tinea pedis 
and onychomycosis, onset during active duty service, and 
partially relieved with Lamisil.  Physical examination 
revealed minimal tinea pedis of the right lateral foot; 
onychomycosis with onychogryposis of the bilateral fifth toe; 
ingrown left great toenail; calluses to the left heel and 
medial left first metatarsophalangeal joint.  The examiner 
failed to provide an opinion regarding the percentage of the 
feet affected by the skin disorder.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should schedule veteran for 
a VA dermatology examination to 
evaluate the veteran's scar to the left 
shoulder and scar on the dorsum of the 
left hand.  All indicated studies 
should be performed and all clinical 
findings, including range of motion of 
the shoulder and left hand reported in 
detail.  The examiner should provide an 
opinion as to whether the veteran's 
complaints regarding the left hand, 
such as numbness and decreased 
sensation to the fingers are 
etiologically related to the scar on 
the dorsum of the left hand.  

3.  At the same dermatology 
examination, the examiner should 
examine the veteran's feet and provide 
an opinion as to whether the 
onychomycosis causes ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
is exceptionally repugnant; or whether 
there is constant exudation or itching, 
extensive lesions, or marked 
disfigurement; or whether it is 
manifested by exfoliation, exudation or 
itching, if involving an exposed 
surface or extensive area.  The 
examiner should state the amount of 
exposed area affected by the disorder 
and any such treatment or therapy 
required.

4.  Then, after ensuring that any 
additional indicated development has 
been completed, the RO should 
readjudicate the veteran's claims of 
entitlement to compensable ratings for 
a scar below the left scapula, a scar 
to the dorsum of the left hand, and a 
skin disorder of the feet.  If the 
determination of the claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




